People v Jones (2017 NY Slip Op 07929)





People v Jones


2017 NY Slip Op 07929


Decided on November 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 9, 2017

PRESENT: SMITH, J.P., CENTRA, CARNI, LINDLEY, AND DEJOSEPH, JJ. (Filed Nov. 9, 2017.) 


MOTION NO. (1569/03) KA 99-05622.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vANTONIO JONES, ALSO KNOWN AS ANTONIO STEELE, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER Motion for writ of error coram nobis denied.